Exhibit 10.2

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO RULE
144 OR ANOTHER AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THE COMPANY MAY REQUIRE A LEGAL OPINION OF
COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY, THAT SUCH TRANSFER MAY LAWFULLY BE MADE
WITHOUT REGISTRATION UNDER THE SECURITIES ACT. HEDGING TRANSACTIONS INVOLVING
THIS SECURITY AND THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE MAY NOT
BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

Void after 5:00 p.m. (New York time) on the [●] day of March, 2021.

 

Number of Warrant Shares:    Warrant No.        

Original Issue Date: March [●], 2016

ARGOS THERAPEUTICS, INC.

(A corporation existing under the laws of the State of Delaware)

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received,                      (the “Holder”), is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after the date hereof and on or prior to 5:00 p.m. (New York
time) on March [●], 2021 (the “Expiry Time”) but not thereafter, to subscribe
for and purchase from Argos Therapeutics, Inc., a Delaware corporation (the
“Company”), up to                      shares (the “Warrant Shares”) of Common
Stock, par value $0.001 per share, of the Company (the “Common Stock”), subject
to adjustment as provided herein. The purchase price of one share of Common
Stock under this Warrant shall be equal to the Exercise Price, as defined in
Section 2(b).

Section 1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in that certain Securities Purchase Agreement
(the “Securities Purchase Agreement”), dated March 4, 2016, among the Company
and the purchasers signatory thereto.

Section 2. Exercise.

a) Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or after the
date of issuance of



--------------------------------------------------------------------------------

this Warrant and on or before the Expiry Time by delivery to the principal
office of the Company (or to such other office or agency of the Company as the
Company may designate by notice in writing to the registered Holder at the
address of such Holder appearing on the books of the Company), by fax, e-mail or
otherwise, of a duly executed copy of the notice of exercise (the “Notice of
Exercise”) annexed hereto. Within two (2) trading days following the date of
exercise, the Holder shall remit to the Company payment of the aggregate
Exercise Price of the shares thereby purchased by wire transfer or cashier’s
check drawn on a United States bank, unless the cashless exercise procedure
specified in Section 2(c) below is applicable to such exercise and is specified
in the Notice of Exercise in which case such Notice of Exercise alone shall
constitute exercise (the date of receipt of such payment or in the case of
cashless exercise under Section 2(c), the date of receipt of the Notice of
Exercise, the “Exercise Date”). In the case of a dispute between the Company and
the Holder as to the calculation of the Exercise Price or the number of Warrant
Shares issuable hereunder (including, without limitation, the calculation of any
adjustment pursuant to Section 3 below), the Company shall issue to the Holder
the number of Warrant Shares that are not disputed and shall submit the disputed
calculations to a certified public accounting firm of national reputation (other
than the Company’s regularly retained accountants) within three (3) trading days
following the Company’s receipt of the Holder’s Notice of Exercise and payment.
The Company shall request such accountant to calculate the Exercise Price and/or
the number of Warrant Shares issuable hereunder and to notify the Company and
the Holder of the results in writing no less than three (3) trading days
following the day on which such accountant received the disputed calculations.
Such accountant’s calculation shall be deemed conclusive absent manifest error.
The fees of any such accountant shall be borne by the party whose calculations
were most at variance with those of such accountant. Notwithstanding anything
herein to the contrary (although the Holder may surrender the Warrant to, and
receive a replacement Warrant from, the Company), the Holder shall not be
required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full. If this Warrant is exercised in full, the Holder shall
surrender this Warrant to the Company within three (3) trading days following
the date the Notice of Exercise is delivered to the Company, or if later, by the
first date on which the Holder has purchased all of the Warrant Shares available
hereunder and this Warrant has been exercised in full. Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased, provided that in the event of a
cashless exercise pursuant to Section 2(c) below, the outstanding number of
Warrant Shares purchasable hereunder shall be lowered by an amount equal to the
applicable number of Warrant Shares for which this Warrant was exercised (which
for the avoidance of doubt shall be the number of shares equal to (X) in the
formula specified in Section 2(c) below). The Holder and the Company shall
maintain records showing the number of Warrant Shares purchased and the date of
such purchases. In the case of a partial exercise of this Warrant, the Holder
may request that the Company deliver to the Holder a certificate representing
such new warrant, with terms identical in all respects to this Warrant (except
that such new warrant shall be exercisable for the number of shares of Common
Stock with respect to which this Warrant shall remain unexercised); provided,
however, that the Holder shall be entitled to exercise all or any portion of
such new warrant at any time following the time at which this Warrant is
exercised, regardless of whether the Company has actually issued such new
warrant or delivered to the Holder a

 

2



--------------------------------------------------------------------------------

certificate thereof. The Company shall deliver any objection to any Notice of
Exercise within one (1) trading day following receipt of such notice. The Holder
and any assignee, by acceptance of this Warrant, acknowledge and agree that, by
reason of the provisions of this paragraph, following the purchase of a portion
of the Warrant Shares hereunder, the number of Warrant Shares available for
purchase hereunder at any given time may be less than the amount stated on the
face hereof.

The Company may not call or redeem any portion of this Warrant without the prior
written consent of the Holder.

b) Exercise Price. The Exercise Price for the Common Stock under this Warrant
shall be $5.35 per share, subject to adjustment hereunder.

c) Cashless Exercise. If (i) at the time of exercise hereof there is no
effective registration statement covering the resale of the Warrant Shares
underlying this Warrant or (ii) the Holder is otherwise restricted from selling
any Warrant Shares issuable upon exercise of this Warrant in an open market
transaction due to a blackout period under the Company’s corporate trading
policy, this Warrant may be exercised at the Holder’s election in whole or in
part by means of a “cashless exercise” in which the Holder shall be entitled to
receive, in book entry form, the number of Warrant Shares equal to the quotient
obtained by dividing [(A-B)*(X)] by (A), where:

 

(A) =   the VWAP on the trading day immediately preceding the applicable
Exercise Date on which the Holder elects to exercise this Warrant, in whole or
in part, in accordance with this Section 2(c); (B) =   the Exercise Price of
this Warrant, as adjusted hereunder; and (X) =   the number of Warrant Shares
that would be issuable upon exercise of this Warrant in accordance with the
terms of this Warrant if such exercise were by means of a cash exercise rather
than a cashless exercise.

Notwithstanding the foregoing, if, following receipt of a Notice of Exercise,
the Company delivers a certification to the Holder, or at the time of the
applicable exercise, the Company’s most recent Form 10-Q or Form 10-K, as the
case may be, provides, that the Company’s remaining cash and cash equivalents
are sufficient for less than six months of operations, this Warrant may not be
cashless exercised pursuant to Section 2(c)(ii) above.

The “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a national securities exchange or trading market, the daily volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the principal national securities exchange on which the Common Stock is then
listed or quoted as reported by Bloomberg Financial L.P. (or other reliable
source) based on a trading day from 9:30 a.m. Eastern Time (or such other time
as the trading market publicly announces is the official open of trading) to
4:02 p.m. Eastern Time (or such other time as the trading market publicly
announces is the official close of trading); (b) the volume weighted average
price of the Common Stock for such date (or the nearest preceding date) on the
OTC Bulletin Board or (c) if the Common Stock is not then listed or quoted on
the OTC Bulletin

 

3



--------------------------------------------------------------------------------

Board and if prices for the Common Stock are then reported in the “Pink Sheets”
published by the Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported; or (d) in all other cases, the fair
market value of a share of Common Stock as determined by a good faith
determination of the Company’s Board of Directors.

d) [Percentage Limitation.1 Notwithstanding anything herein to the contrary, the
number of Warrant Shares that may be acquired by the Holder upon any exercise of
this Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to ensure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by the Holder and its
affiliates and any other Persons whose beneficial ownership (calculated in
accordance with Section 13(d) of the 1934 Act) of Common Stock would be
aggregated with the Holder’s for purposes of Section 13(d) of the 1934 Act, does
not exceed 4.999% of the total number of then issued and outstanding shares of
Common Stock (including for such purpose the shares of Common Stock issuable
upon such exercise) (the “Beneficial Ownership Limitation”), it being
acknowledged by the Holder that the Company is not representing to such Holder
that such calculation is in compliance with Section 13(d) of the 1934 Act and
such Holder is solely responsible for any schedules required to be filed in
accordance therewith. To the extent that the limitation contained in this
Section 2(d) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder) and of which portion of
this Warrant is exercisable shall be in the sole discretion of the Holder, and
the submission of a Notice of Exercise shall be deemed to be the Holder’s
determination of whether this Warrant is exercisable (in relation to other
securities owned by the Holder) and of which portion of this Warrant is
exercisable, in each case subject to such aggregate percentage limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination under this Section 2(d) as to any
group status shall be determined in accordance with Section 13(d) of the 1934
Act and the rules and regulations promulgated thereunder. For purposes of this
Section 2(d), in determining the number of outstanding shares of Common Stock,
the Holder may rely on the number of outstanding shares of Common Stock as
reflected in (x) the Company’s most recent Form 10-Q or Form 10-K, as the case
may be, (y) a more recent public announcement by the Company or (z) any other
notice by the Company or its transfer agent setting forth the number of shares
of Common Stock outstanding. Upon the written request of the Holder, the Company
shall within three (3) trading days confirm orally and in writing to the Holder
the number of shares of Common Stock then outstanding. The Holder, upon notice
to the Company, may increase or decrease the Beneficial Ownership Limitation
provisions of this Section 2(d), provided that any increase or decrease in the
Beneficial Ownership Limitation will not be effective until the 61st day after
such notice is delivered to the Company. The provisions of this paragraph shall
be construed and implemented in a manner otherwise than in strict conformity
with the terms of this Section 2(d) to correct this paragraph (or any portion
hereof) which may be defective or inconsistent with the intended Beneficial
Ownership Limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such limitation. The
limitations contained in this paragraph shall apply to a successor holder of
this Warrant.]

 

1  To be added if desired by any investor.

 

4



--------------------------------------------------------------------------------

e) Mechanics of Exercise.

i. Authorization of Warrant Shares. The Company covenants that all Warrant
Shares that may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of the purchase rights represented by this
Warrant and payment to the Company of the purchase price therefor, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges in respect of the issue thereof (other than taxes in
respect of any transfer occurring contemporaneously with such issue).

ii. Delivery of Warrant Shares Upon Exercise. The Company shall cause its
transfer agent to issue shares purchased hereunder in electronic book entry form
to the account of Holder or, upon request of the Holder, the transfer agent of
the Company shall transmit certificates for such shares to the Holder by
physical delivery to the address specified by the Holder in the Notice of
Exercise, in either case, within three (3) trading days following the applicable
Exercise Date (the “Warrant Share Delivery Date”), provided, however, that if
Holder shall request physical delivery of certificates representing the Warrant
Shares, there shall be no requirement to deliver such certificates on or prior
to the Warrant Share Delivery Date. If all or any part of this Warrant is
exercised at a time when there is an effective registration statement to cover
the issuance or resale of the Warrant Shares and if a restricted securities
legend is not required under applicable securities laws, such Warrant Shares
shall be issued free of such legend on or before the Warrant Share Delivery
Date. The Warrant Shares shall be deemed to have been issued, and Holder or any
other Person so designated to be named therein shall be deemed to have become a
holder of record of such shares for all purposes, as of the Exercise Date
irrespective of the date such Warrant Shares are credited in book entry to the
Holder’s account.

iii. Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of the Holder and upon
surrender of this Warrant, promptly deliver to the Holder a new Warrant
evidencing the rights of the Holder to purchase the unpurchased Warrant Shares
called for by this Warrant, which new Warrant shall in all other respects be
identical with this Warrant.

iv. Rescission Rights. If the Company fails to cause its transfer agent to
transmit to the Holder the applicable Warrant Shares in accordance with the
provisions of Section 2(e)(ii) above pursuant to an exercise on or before the
applicable Warrant Share Delivery Date, if required, then the Holder will have
the right to rescind such exercise prior to delivery of the applicable Warrant
Shares, exercisable upon delivery of written notice to the Company.

v. Compensation for Buy-In on Failure to Timely Deliver Warrant Shares Upon
Exercise. In addition to any other rights available to the Holder, if the
Company fails for any reason to effect delivery of the applicable Warrant Shares
to Holder pursuant to an exercise on or before the applicable Warrant Share
Delivery Date, if required, and if after such date, due to the Company’s
continuing failure to deliver the applicable Warrant Shares, the Holder is
required by its broker to purchase (in an open market transaction or otherwise),
or the Holder’s brokerage firm otherwise purchases, shares of Common Stock to
deliver in satisfaction

 

5



--------------------------------------------------------------------------------

of a sale by the Holder of the Warrant Shares which the Holder anticipated
receiving upon such exercise (a “Buy-In”), then the Company shall, within three
(3) trading days after the Holder’s request and in the Holder’s discretion,
either (i) pay cash to the Holder in an amount equal to the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such Warrant Shares shall terminate and the number of
Warrant Shares purchasable under this Warrant shall be reduced correspondingly,
or (ii) promptly honor its obligation to deliver to the Holder such Warrant
Shares and pay cash to the Holder in an amount equal to the excess (if any) of
the Buy-In Price over the product of (A) such number of Warrant Shares, times
(B) the VWAP on the Exercise Date. Nothing herein shall limit a Holder’s right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver shares
of Common Stock upon exercise of the Warrant as required pursuant to the terms
hereof; provided, however, that if a Holder elects to be provided remedies
specified in this Section 2(e)(v) and the Company provides such remedies in
accordance with this Section 2(e)(v), such remedies shall be the sole and
exclusive remedies for such Holder with respect to the applicable failure to
deliver Warrant Shares.

vi. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share that Holder would otherwise be entitled to purchase upon
such exercise, the Company shall pay a cash adjustment in respect of such final
fraction in an amount equal to such fraction multiplied by the Exercise Price.

vii. Charges, Taxes and Expenses. The issuance of Warrant Shares in book entry
form shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of such issuance, all of which taxes and
expenses shall be paid by the Company, and such Warrant Shares shall be issued
in book entry form in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event that Warrant Shares
are to be issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the Holder; and the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto. The Company shall pay all transfer agent fees required for
same-day processing of any Notice of Exercise to the extent necessary.

viii. Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

Section 3. Certain Adjustments.

a) Stock Dividends and Splits. If the Company, at any time while this Warrant is
outstanding: (A) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company
pursuant to this Warrant or pursuant to any of the

 

6



--------------------------------------------------------------------------------

other Transaction Documents), (B) subdivides outstanding shares of Common Stock
into a larger number of shares, (C) combines (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(D) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied by a fraction, of which the numerator shall be the number of shares
of Common Stock (excluding treasury shares, if any) outstanding immediately
before such event and of which the denominator shall be the number of shares of
Common Stock outstanding immediately after such event and the number of shares
issuable upon exercise of this Warrant shall be proportionately adjusted in an
inverse manner (e.g., an increase in the Exercise Price shall result in a
decrease in the number of shares of Common Stock), such that the aggregate
Exercise Price of this Warrant shall remain unchanged. In the event that any
adjustment of the Exercise Price required herein results in a fraction of a
cent, the Exercise Price shall be rounded down to the nearest one hundredth of a
cent. Any adjustment made pursuant to this Section 3(a) shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

b) Subsequent Rights Offerings. In addition to any adjustments pursuant to
Section 3(a) above, if at any time the Company grants, issues or sells, pro rata
to the record holders of any class of shares of Common Stock, any security or
agreement or right that is convertible into, exchangeable for, or otherwise
entitles the holder thereof to acquire, directly or indirectly, shares of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire with
respect to each Warrant Share issuable upon exercise of this Warrant as of
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights (the “Reference Date”), the
Purchase Rights that the Holder could have acquired if the Holder had held one
share of Common Stock as of the Reference Date, provided that such right to
acquire such Purchase Rights shall be exercisable solely in connection with the
Holder’s exercise of its right to purchase such Warrant Share pursuant to this
Warrant and shall otherwise be upon and subject to the terms applicable to such
Purchase Rights.

c) Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, distributes to all holders of its Common Stock for no consideration
(i) evidences of its indebtedness, (ii) any security (other than a distribution
of shares of Common Stock covered by Section 3(a)), (iii) rights or warrants to
subscribe for or purchase any security of the Company (other than an offering
covered by Section 3(b)) or (iv) any other asset (in each case, “Distributed
Property”), then, upon any exercise of this Warrant that occurs after the record
date fixed for determination of shareholders entitled to receive such
distribution, the Holder shall be entitled to receive, in addition to the
Warrant Shares otherwise issuable upon such exercise, the Distributed Property
that such Holder would have been entitled to receive in respect of such number
of Warrant Shares (without regard to any limitations on exercise hereof) had the
Holder been the record holder of such Warrant Shares immediately prior to such
record date.

d) Fundamental Transaction. If, at any time while this Warrant is outstanding,
(i) the Company, directly or indirectly, in one or more related transactions
effects any merger or consolidation of the Company with or into another Person ,
(ii) the Company,

 

7



--------------------------------------------------------------------------------

directly or indirectly, effects any sale, lease, license, assignment, transfer,
conveyance or other disposition of all or substantially all of its assets in one
or a series of related transactions, (iii) any, direct or indirect, purchase
offer, tender offer or exchange offer (whether by the Company or another Person)
is completed pursuant to which holders of Common Stock are permitted to sell,
tender or exchange their shares for other securities, cash or property and such
offer has been accepted by the holders of a majority of the outstanding Common
Stock or (iv) the Company, directly or indirectly, in one or more related
transactions effects any reclassification, reorganization or recapitalization of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property (other than as a result of a subdivision or combination of the Common
Stock covered by Section 3(a) above) (each, a “Fundamental Transaction”), then,
this Warrant shall remain outstanding according to its terms except that, upon
any subsequent exercise of this Warrant, the Holder shall have the right to
receive, for each Warrant Share that would have been issuable upon such exercise
immediately prior to the occurrence of such Fundamental Transaction, the number
of shares of Common Stock or other equity securities of the successor or
acquiring corporation or of the Company, if it is the surviving corporation, and
any additional consideration receivable upon or as a result of such Fundamental
Transaction by a holder of a share of Common Stock immediately prior to such
Fundamental Transaction (the “Alternate Consideration”). In the event of any
partial exercise of this Warrant, the Holder shall receive a fraction of such
Alternate Consideration equal to the fraction of this Warrant being exercised by
the Holder. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 3(c) and insuring
that this Warrant (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction.

e) Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

f) Notice to the Holder.

i. Notice of Adjustments. Whenever the Exercise Price, number of Warrant Shares
or other property issuable upon exercise of this Warrant is adjusted pursuant to
this Section 3, the Company shall promptly mail to the Holder a notice setting
forth the effects of such adjustment and setting forth a brief statement of the
facts requiring such adjustment.

ii. Notice to Allow Exercise by the Holder. If, after the Original Issue Date,
(A) the Company shall declare a dividend (or any other distribution) on the
Common Stock; (B) the Company shall declare a special nonrecurring cash dividend
on or a redemption of the Common Stock; (C) the Company shall authorize the
granting to all holders of the Common Stock rights or warrants to subscribe for
or purchase any shares of capital stock of any class or of

 

8



--------------------------------------------------------------------------------

any rights; (D) the approval of any stockholders of the Company shall be
required in connection with any Fundamental Transaction; or (E) the Company
shall authorize the voluntary or involuntary dissolution, liquidation or winding
up of the affairs of the Company; then, in each case, the Company shall cause to
be mailed to the Holder at its last address as it shall appear upon the Warrant
Register (as defined below), at least ten (10) calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided, in each case
that such information shall be made known to the public through a press release,
filing with the Commission, or other public announcement prior to or in
conjunction with such notice being provided to the Holder, and provided further
that the failure to mail such notice or any defect therein or in the mailing
thereof shall not affect the validity of the corporate action required to be
specified in such notice. The Holder is entitled to exercise this Warrant during
the ten (10)-day period commencing on the date of such notice to the effective
date of the event triggering such notice.

g) Adjustments. In the event that at any time, as a result of an adjustment made
pursuant to this Section 3, the Holder shall, upon exercise of this Warrant,
become entitled to receive securities or assets (other than Common Stock) then,
wherever appropriate, all references herein to shares of Common Stock shall be
deemed to refer to and include such shares and/or other securities or assets;
and thereafter the number of such shares and/or other securities or assets shall
be subject to adjustment from time to time in a manner and upon terms as nearly
equivalent as practicable to the provisions of this Section 3. Any adjustment
made herein that results in a decrease in the Exercise Price shall also effect a
proportional increase in the number of shares of Common Stock into which this
Warrant is exercisable.

Section 4. Transfer of Warrant.

a) Transferability. Subject to compliance with applicable securities laws and
the terms of this Warrant, this Warrant and all rights hereunder are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by the Holder or
its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer. Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled. A Warrant, if properly assigned, may be
exercised by a new holder for the purchase of Warrant Shares without having a
new Warrant issued. The Holder represents that by accepting this Warrant it
understands that this Warrant and any securities obtainable upon exercise of
this Warrant have not been registered for sale under

 

9



--------------------------------------------------------------------------------

Federal or state securities laws and are being offered and sold to the Holder
pursuant to one or more exemptions from the registration requirements of such
securities laws. In the absence of an effective registration of such securities
or an exemption therefrom, any certificates for such securities shall bear the
legend set forth on the first page hereof. The Holder understands that it must
bear the economic risk of its investment in this Warrant and any securities
obtainable upon exercise of this Warrant for an indefinite period of time, as
this Warrant and such securities have not been registered under Federal or state
securities laws and therefore cannot be sold unless subsequently registered
under such laws, unless an exemption from such registration is available.

b) New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.

c) Warrant Register. The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Register”), in the name
of the record Holder hereof. The Company may deem and treat the registered
Holder of this Warrant as the absolute owner hereof for the purpose of any
exercise hereof or any distribution to the Holder, and for all other purposes,
absent actual notice to the contrary. All Warrants issued on transfers or
exchanges shall be identical with this Warrant except as to the number of
Warrant Shares issuable pursuant thereto.

Section 5. Miscellaneous.

a) No Rights as Stockholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights or other rights as a stockholder of the Company
prior to the exercise hereof. Upon the surrender of this Warrant and the payment
of the aggregate Exercise Price (or by means of a cashless exercise to the
extent permitted under this Warrant), the Warrant Shares so purchased shall be
and be deemed to be issued to the Holder as the record owner of such shares as
of the close of business on the later of the date of such surrender or payment.

b) Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which, in the case of the
Warrant, shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.

c) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.

 

10



--------------------------------------------------------------------------------

d) Authorized Shares. The Company covenants that during the period that this
Warrant is outstanding, it will maintain a reserve, free from preemption rights,
from its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents. The Company further
covenants that its issuance of this Warrant shall constitute full authority to
its officers who are charged with the duty of executing stock certificates or
book entry shares to execute and issue the necessary certificates or book entry
shares for the Warrant Shares upon the exercise of the purchase rights under
this Warrant. The Company will take all such reasonable action as may be
necessary to assure that such Warrant Shares may be issued as provided herein
without violation of any applicable law or regulation, or of any requirements of
any national securities exchange upon which the Common Stock may be listed. If
at any time prior to the Expiry Time the number of authorized but unissued
shares of Common Stock shall not be sufficient to permit exercise of this
Warrant, the Company will take such corporate action as may, in the opinion of
its counsel, be necessary to increase its authorized but unissued shares of
Common Stock (or other securities as provided herein) to such number of shares
as shall be sufficient for such purposes.

Except and to the extent as waived or consented to by the Holder, the Company
hereby covenants to not by any action, including, without limitation, amending
its certificate of incorporation, by-laws or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant, and will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such actions as may be necessary or appropriate to protect the rights of the
Holder as set forth in this Warrant against impairment. Without limiting the
generality of the foregoing, the Company will (a) not increase the par value of
any Warrant Shares above the Exercise Price then in effect, (b) take all such
action as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable Warrant Shares upon the exercise
of this Warrant and (c) use commercially reasonable efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof, as may be, necessary to enable the Company to perform its
obligations under this Warrant.

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

e) Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Securities Purchase Agreement.

f) Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered, will contain a legend to that
effect.

g) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of the Holder shall operate as a waiver
of such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding the fact that all rights

 

11



--------------------------------------------------------------------------------

hereunder terminate on the Expiry Time. If the Company willfully and knowingly
fails to comply with any provision of this Warrant, which results in any
material damages to the Holder, the Company shall pay to the Holder such amounts
as shall be sufficient to cover any costs and expenses including, but not
limited to, reasonable attorneys’ fees, including those of appellate
proceedings, incurred by the Holder in collecting any amounts due pursuant
hereto or in otherwise enforcing any of its rights, powers or remedies
hereunder.

h) Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Securities Purchase Agreement.

i) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of Holder for the purchase price of any Common
Stock or as a stockholder of the Company, whether such liability is asserted by
the Company or by creditors of the Company.

j) Remedies. The remedies provided in this Warrant shall be cumulative and in
addition to all other remedies available or granted by law, including recovery
of damages. Each of the parties hereto will be entitled to specific performance
of its rights under this Warrant. The Company acknowledges that a breach by it
of its obligations hereunder will cause irreparable harm to the Holder and
agrees that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach or threatened breach by it of the provisions of
this Warrant and hereby agrees to waive and not to assert the defense in any
action for specific performance that a remedy at law would be adequate including
making a showing of economic loss and the posting of a bond or other security.

k) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of the Holder. The provisions of this Warrant are intended to
be for the benefit of any Holder from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.

l) Amendment. This Warrant may be modified or amended or the provisions hereof
waived only with the written consent of the Company and the Holder.

m) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

n) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

Dated:             , 2016

 

ARGOS THERAPEUTICS, INC. By:  

 

  Name:   Jeffrey D. Abbey   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

TO: ARGOS THERAPEUTICS, INC.

(1) The undersigned hereby elects to purchase                      Warrant
Shares of the Company pursuant to the terms of the attached Warrant (only if
exercised in full), and tenders herewith payment of the Exercise Price in full,
together with all applicable transfer taxes, if any.

(2) Payment shall take the form of (check applicable box):

 

  ¨ in lawful money of the United States; or (if available)

 

  ¨ the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 2(c), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 2(c).

(3) Please cause the Warrant Shares to be issued in book entry form in the name
of the undersigned or in such other name as is specified below:

 

 

 

 

The Warrant Shares shall be delivered to the following:

 

 

 

   

 

   

 

 

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

 

Name of Investing Entity:

 

 

 

Signature of Authorized Signatory of Investing Entity:  

 

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

 

Date:  

 



--------------------------------------------------------------------------------

ASSIGNMENT FORM

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to:

 

 

 

 

whose address is:

 

 

 

   

 

 

 

Dated:                                     ,                             

  

Holder’s Signature:

 

 

  

Holder’s Address:

 

 

    

 

  

Signature Guaranteed:

 

 

  

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.